United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, FEDERAL AIR
MARSHALS SERVICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Lawrence Berger, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-428
Issued: September 27, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2010 appellant filed a timely appeal from a June 16, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) that found that he received an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $18,315.33 because he concurrently received Office of Personnel Management
(OPM) retirement benefits while receiving FECA benefits for the period April 10, 2006 through
January 6, 2007; and (2) whether OWCP properly denied waiver of the overpayment.

1

5 U.S.C. §§ 8101-8193.

On appeal, counsel asserts that appellant was entitled to receive both retirement and
FECA benefits and that recovery of the overpayment would defeat the purpose of FECA and be
against equity and good conscience because it would cause extreme financial hardship.
FACTUAL HISTORY
On February 2, 2006 appellant, then a 55-year-old supervisory air marshal, filed a
traumatic injury claim, alleging that he injured his right shoulder while doing pushups. The
claim was accepted for right shoulder rotator cuff sprain/strain and right rotator cuff tear.2 On
March 15, 2006 appellant underwent acromioplasty and rotator cuff repair. He received
appropriate continuation of pay and compensation and returned to modified duty on
May 15, 2006. Appellant continued to receive intermittent compensation for medical and
therapy appointments.
In July 2007 appellant inquired about entitlement to a schedule award and submitted an
August 24, 2007 impairment evaluation from his attending physician Dr. Upendra Patel, a
Board-certified orthopedic surgeon.
On January 5, 2008 appellant informed OWCP that when he began employment with the
employing establishment on November 4, 2002 he received an offset waiver as a condition of
employment. He noted that he previously worked for the Department of Justice for 28 years as a
United States marshal. Appellant indicated that he was hired by the employing establishment for
a five-year appointment, and stated that an offset was provided such that there would be no offset
of his retirement annuity through civil service. He noted that his five-year contract ended on
November 2, 2007.
By letter dated September 16, 2008, OWCP advised appellant that since he was receiving
FECA benefits and was also receiving an OPM annuity, this would be considered a dual benefit.
It informed him that he would have to elect to receive either FECA or OPM benefits and
provided an election form. Appellant provided a November 1, 2002 letter regarding the hiring of
federal air marshals. The letter stated that the appointment was not to exceed five years from the
date of appointment and referenced an offset waiver process found in 5 C.F.R. § 553.203.3 A
notification of personnel action, effective November 3, 2002, noted that appellant was hired as a
reemployed annuitant in an excepted position.

2

The record does not contain an explanation of the circumstances of the injury or development as to whether the
injury was sustained in the performance of duty.
3

The letter does not appear to be addressed to appellant as it references a special agent in charge.

2

On April 9, 2009 OWCP informed appellant that section 553.203 did not apply to
payments under FECA, noting that there was no offset waiver provision under FECA allowing
payment of dual benefits for wage-loss compensation and an OPM retirement annuity. Appellant
was again sent an election form.4
On November 19, 2009 appellant was granted a schedule award for a seven percent loss
of use of the right upper extremity, for 21.84 weeks, to run from March 1 to June 8, 2007.5 On
December 3, 2009 OWCP issued a preliminary finding that an $18,315.33 overpayment of
compensation had been created for the period April 10, 2006 through January 6, 2007. It
explained that the overpayment occurred because appellant received FECA benefits and OPM
retirement benefits during this period. Appellant was found not at fault and was provided an
overpayment action request and overpayment questionnaire. The record contains computer
printouts showing that for the period April 10, 2006 through January 6, 2007, he received gross
FECA wage-loss compensation totaling $18,315.33.
On January 2, 2010 appellant requested a hearing that was scheduled for 1:45 p.m. on
March 29, 2010. He did not appear at the scheduled hearing. On March 29, 2010 OWCP’s
hearing representative notified counsel that he would proceed with a review of the written record
and asked that counsel submit any additional information on the issues of fact, amount and
waiver of the overpayment. OWCP’s hearing representative advised that an overpayment
questionnaire was required to determine waiver.
By decision dated June 16, 2010, OWCP’s hearing representative finalized the
preliminary overpayment decision, finding that appellant received an overpayment in
compensation in the amount of $18,315.33 and, while he was not at fault, he was not entitled to
waiver of the overpayment because he failed to supply the requested overpayment questionnaire.
Appellant was ordered to repay the overpayment in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.6 Section 8116(a) states that while an employee is receiving workers’
compensation benefits, he or she may not receive salary, pay, or remuneration of any type from
the United States, except in return for services actually performed or for certain payments related
to service in the Armed Forces, including benefits administered by the Department of Veterans
4

Appellant submitted an election form, dated September 21, 2009, in which he elected FECA benefits. He did
not provide an election date, and by letter dated October 19, 2009, OWCP asked that he clarify if he was choosing
FECA benefits for the period April 10, 2006 to January 6, 2007 and informed him that he should provide an
effective date. Appellant provided a second election form stating that he elected civil service retirement benefits for
the period April 10, 2006 to January 6, 2007.
5

By decision dated January 20, 2010, OWCP’s hearing representative denied appellant’s hearing request of the
schedule award decision as untimely. On January 7, 2011 appellant requested reconsideration of the schedule award
decision.
6

5 U.S.C. § 8102(a).

3

Affairs, unless such benefits are payable for the same injury or the same death being
compensated for under FECA.7 Section 10.421(a) of OWCP’s implementing regulations provide
that a beneficiary may not receive wage-loss compensation concurrently with a federal
retirement or survivor annuity.8 The beneficiary must elect the benefit that he or she wishes to
receive.9
ANALYSIS -- ISSUE 1
The record supports that appellant received both wage-loss compensation under FECA
and OPM retirement benefits for the period April 10, 2006 through January 6, 2007. As a
beneficiary may not receive wage-loss compensation concurrently with a federal retirement or
survivor annuity,10 an overpayment in compensation was created.11 At the time appellant was
hired by the employing establishment, he was already a federal annuitant, and his salary as a
federal air marshal was not offset by his retirement annuity under an exception provided by
section 555.203 of federal regulations.12 This, however, does not constitute offset under FECA.
The clear language of section 8116(a) of FECA and section 10.421(a) of OWCP’s implementing
regulations prohibits the receipt of FECA wage-loss benefits and a federal annuity.13
As appellant received $18,315.33 in FECA benefits while concurrently receiving OPM
retirement benefits, an overpayment of compensation in that amount was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”14 Section 10.438 of OWCP regulations provide that the individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by OWCP. This information is needed to determine whether or not recovery
on an overpayment would defeat the purpose of FECA or be against equity and good
7

Id. at § 8116(a).

8

20 C.F.R. § 10.421(a).

9

Id.

10

Id.

11

See Franklin L. Bryan, 56 ECAB 310 (2005).

12

5 C.F.R. § 553.203(a), reemployed civilian annuitants, provides: Annuitants reemployed with full salary and
annuity under an exception granted in accordance with this part are not considered employees for purposes of
subchapter 3 of chapter 83 or chapter 84 of title 5, United States Code. They may not elect to have retirement
contributions withheld from their pay; they may not use any employment for which an exception is granted as a
basis for a supplemental or recomputed annuity; and they may not participate in the Thrift Savings Plan.
13

5 U.S.C. § 8116(a); supra note 8.

14

Id. at § 8129.

4

conscience.15 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.16
ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.17 Appellant,
however, had the responsibility to provide financial information to OWCP18 and did not do so.
In its preliminary determination dated December 3, 2009, OWCP clearly explained the
importance of providing the requested financial information and advised appellant that it would
deny waiver if he failed to furnish the requested financial information within 30 days. Moreover,
on March 29, 2010, OWCP’s hearing representative informed counsel of the importance of
submitted the overpayment questionnaire for determining waiver. Appellant did not submit a
completed overpayment questionnaire or otherwise submit financial information supporting his
income and expenses at any time prior to the June 6, 2010 decision over which the Board has
jurisdiction.19 Thus, contrary to his argument on appeal, OWCP did not have the necessary
financial information to determine if recovery of the overpayment would defeat the purpose of
FECA or if recovery would be against equity and good conscience as it would cause a financial
burden. Consequently, as appellant did not submit the financial information required under
section 10.438 of OWCP’s regulations, which was necessary to determine his eligibility for
waiver, OWCP properly denied waiver of recovery of the overpayment in the amount of
$18,315.33.20

15

Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
16

20 C.F.R. § 10.438.

17

Supra note 15.

18

Supra note 16.

19

The Board’s jurisdiction to consider and decide appeals from final decisions of OWCP extends only to those
final decisions issued within 180 days prior to the filing of the appeal. 20 C.F.R. § 501.3(e).
20

Supra note 16.

5

With respect to recovery of the overpayment, the Board’s jurisdiction is limited to
reviewing those cases where OWCP seeks recovery from continuing compensation benefits
under FECA.21 As appellant is no longer receiving wage-loss compensation, the Board does not
have jurisdiction with respect to the recovery of the overpayment under the Debt Collection
Act.22
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $18,315.33 and that OWCP properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

21

Cheryl Thomas, 55 ECAB 610 (2004).

22

Id. The Board notes that appellant submitted financial information with his appeal to the Board. The Board
cannot consider this, however, as its review of the case is limited to the evidence of record that was before OWCP at
the time it rendered its final decision. 20 C.F.R. § 501.2(c)(1); J.T., 59 ECAB 293 (2008).

6

